 Case 2:21-cv-04483 Document 2 Filed 03/08/21 Page 1 of 14 PageID: 15



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

________________________________________
SUNG A CHOI                             *
                                        *
                                        *
                    PLAINTIFF,          *
                                        *
          -against-                     *
                                        *
Tracy Renaud, Senior Official           *
Performing the Duties of the Director, *
U.S. Citizenship and Immigration        *
Services;                               *
                                        *
                                        *
Alejandro Mayorkas, Acting Secretary,   *
U.S. Department of Homeland Security;   *
                                        *
Christopher Wray, Director,             *
Federal Bureau of Investigation;        *
                                        *
Monty Wilkinson, Acting Attorney        *
General, United States of America;      *
                                        *
                                        *
                                        *
                                        *
                    DEFENDANTS.         *
                                        *
________________________________________*



        COMPLAINT FOR MANDAMUS AND INJUNCTIVE RELIEF

     This complaint seeks an order commanding the Defendants

to adjudicate the Plaintiff’s Form I-485, Application to

Register   Permanent    Residence     or   Adjust   Status   within     a

reasonable time after the filing of this complaint.                The

Defendants    have     violated     this    ministerial      and   non-



                                  1
 Case 2:21-cv-04483 Document 2 Filed 03/08/21 Page 2 of 14 PageID: 16



discretionary         duty   to    adjudicate      Plaintiff’s    application

within a reasonable period of time. The Plaintiff seeks the

following relief: (1) Mandamus relief under 28 U.S.C. § 1361,

which is invoked to compel an officer or employee of the

Department       of     Homeland        Security     (formerly     known     as

Immigration and Naturalization Service) or other governmental

agency to perform a non-discretionary duty owed to a party;

and/or     (2)        Mandatory         injunction     pursuant     to      the

Administrative Procedures Act (“APA”), 5 U.S.C. § 706(1),

pursuant   to     which      this      court   may   compel   agency     action

unreasonably withheld or delayed, and/or (3) Declaratory

relief pursuant to the Declaratory Judgment Act (28 U.S.C. §

2201).


                                  I.    Introduction

1.   This is a petition for statutory relief pursuant to law

including the U.S. Constitution, the Mandamus Act (28 U.S.C.

§ 1361), Declaratory Judgment Act (28 U.S.C. § 2201), and the

Administrative Procedures Act (5 U.S.C. §551 et seq.). This

action challenges the unreasonable delay in adjudicating the

Plaintiff’s Form I-485, Application to Register Permanent

Residence or Adjust Status (hereafter, “Form I-485”), which

has been pending before the United States Citizenship and




                                          2
 Case 2:21-cv-04483 Document 2 Filed 03/08/21 Page 3 of 14 PageID: 17



Immigration Services (hereafter, “USCIS”), without interview,

since June 2016.



                          II.   Jurisdiction

2.   This is a civil action brought pursuant to 28 U.S.C.               §

1361 (“The district courts shall have original jurisdiction

of any action in the nature of mandamus to compel an officer

or employee of the United States or any agency thereof to

perform a duty owed to the plaintiff.”). Jurisdiction if

further conferred by 8 U.S.C. § 1329 (jurisdiction of the

district courts) and 28 U.S.C. § 1331 (federal subject matter

jurisdiction).



3. Indeed, this Court has subject matter jurisdiction over

this petition under 28 U.S.C. § 1331 (federal subject matter

jurisdiction), since this is a civil action arising under the

Constitution and the laws of the United States, including the

Fifth Amendment to the U.S. Constitution, provisions of Title

8 U.S.C. § 1101 (Immigration and Nationality Act, “INA”), and

applicable   regulations,    policies,    and   procedures    arising

thereunder. Bracey v. Board of Education, 368 F.3d 108 (2nd

Cir., 2003); Cordoba v. McElroy, 78 F. Supp.2d 240 (S.D.N.Y.,

Kaplan J.). An action is deemed to arise under federal law

where “the statute creates or is a necessary element of the


                                  3
 Case 2:21-cv-04483 Document 2 Filed 03/08/21 Page 4 of 14 PageID: 18



cause of action or the plaintiff would prevail if the statute

were   construed      in    one    way   and   lose    if   it    is   construed

another.”    Id.     A     federal    question    is     presented      here   as

Plaintiff’s cause of action is based wholly on rights created

by federal statutes, to wit, the INA and the APA, whether

Plaintiff     will       prevail     depends   wholly       on   how   relevant

provisions of those statutes are interpreted.



4.     Specifically, the federal question herein arises under

the following federal statutes:

         •   5 U.S.C. § 555(b) affirmatively imposes on all

             federal administrative agencies the duty to take

             action within a reasonable amount of time.

         •   5 U.S.C. § 706(1) authorizes the courts to compel

             agency         action       unreasonably            withheld      by

             administrative          agencies,    such      as   compelling     a

             defendant to employ the proper procedures that were

             not employed in this case.



                                     III. Venue

5.     Pursuant to 28 U.S.C. § 1391(e)(1) venue, is proper in

this judicial district, District of New Jersey, because the

Plaintiff resides in the district and no real property is

involved in the action.


                                         4
 Case 2:21-cv-04483 Document 2 Filed 03/08/21 Page 5 of 14 PageID: 19



                               IV.    Parties

6.     Plaintiff, Sung A Choi resides at: 260 Broad Avenue, Apt

B5, Leonia, New Jersey, 07605. Ms. Choi and her son filed

adjustment of status applications with the USCIS on the basis

of her employment-based petition under the EB-3 category and

paid the appropriate filing fee.



7.     Defendant Tracy Renaud is the Senior Official Performing

the Duties of the Director of USCIS. Pursuant inter alia, to

8 U.S.C. § 1103, she is charged with, among other matters,

administering the USCIS by implementing and enforcing the

INA. As such, she has the authority to adjudicate Form I-485.

She resides for official purposes in the District of Columbia.



8.     Defendant Alejandro Mayorkas, is the Secretary of the

U.S.   Department    of   Homeland       Security,     which   encompasses

USCIS; as Secretary of the Department of Homeland Security,

defendant oversees and manages the USCIS.



9.     Defendant    Christopher      Wray   is   the    Director   of   the

Federal Bureau of Investigation. In this capacity, he is

responsible for conducting and overseeing necessary security

and    background     checks      with      respect     to     immigration

applications.


                                     5
 Case 2:21-cv-04483 Document 2 Filed 03/08/21 Page 6 of 14 PageID: 20




10.   Defendant Monty Wilkinson is the Acting Attorney General

of the United States. Pursuant, inter alia, to 8 U.S.C. §

1103, he is charged with controlling determination of all

issues of law pertaining to immigration and with representing

the United States of America in various legal matters.



                      V.    Statement of Facts

12.   On June 6, 2016, the Plaintiff and her son each filed I-

485 Applications to Register Permanent Residence or Adjust

Status, with the USCIS (hereinafter “Form I-485” (See copy of

I-485 receipt notice from USCIS, EXHIBIT A). It was assigned

receipt number LIN1690818408.



13. On July 1, 2019, the case was transferred to the National

Benefits Center (EXHIBIT B, Transfer notice).



14.   To date, no action has been undertaken on the above

application. Upon information and belief, no interview has

been scheduled. No Request for Evidence has been received

since 2017. There is no indication that any of this is

forthcoming.




                                  6
 Case 2:21-cv-04483 Document 2 Filed 03/08/21 Page 7 of 14 PageID: 21



15.   Since 2017, the Plaintiff has filed several service

requests with the USCIS seeking information about the status

of her application. In particular, service requests were

filed on August 30, 2017, March 2, 2018, January 29, 2019,

and   October   28,   2020   (See       EXHIBIT    C,   Service   request

receipts).



19. No further update has been received from the USCIS despite

the fact that the application has been pending for four and

a half years and despite the fact that the Plaintiff has filed

four requests for information to absolutely no avail.



20.   The Plaintiff seeks to compel the USCIS to complete the

adjudication of the pending Form I-485.



21.   There is no bright line standard for when a delay becomes

unreasonable.    However,    courts       around    the   country    have

regularly found that two to four year delays have been

unreasonable. Labaneya v. USCIS, 965 F.Supp.2d. 823 (ED Mich.

2013) (finding 4 year unexplained delay unreasonable); Abdi

v. Chertoff, 589 F.Supp.2d 120 (D.Mass. 2008 (four year delay

warranted summary judgment); Sharadanat v. USCIS, 543 F.Supp

2d 1071 (ED Cal. 2008) (2 year wait); Soneji v. DHS, 525

F.Supp.2d. 1151 (ND Cal. 2007) (adjustment with 38 months


                                    7
 Case 2:21-cv-04483 Document 2 Filed 03/08/21 Page 8 of 14 PageID: 22



pending); Alkeylani v. DHS, 514 F.Supp.2d. 258 (D.Conn.2007

(3 year delay in adjudicating AOS ia actionable).

22.   There is no reason for the extended delay in processing

of this application, given the fact that all extant Requests

for Evidence have been long-addressed.



                        VI.     Grounds for Relief

27. Defendant Alejandro Mayorkas, Secretary of the Department

of Homeland Security, and Defendant Tracy Renaud, Acting

Director   of   the   United     States      Citizenship       &   Immigration

Services, despite having a duty to act within reasonable time,

have each and all failed to process and adjudicate Plaintiff’s

Form I-485, in a timely manner.



28. Defendant Christopher Wray, despite having a duty to act

within   reasonable     time,    has       failed     to   process   necessary

background checks in a timely manner.



29. Defendants’ duty to process and adjudicate Plaintiff’s

pending Form I-485 “within a reasonable time” is a non-

discretionary duty mandated by federal law.



30.   18 U.S.C. §1571(b) provides that “It is the sense of

Congress   that   the    processing         of   an    immigration     benefit


                                       8
 Case 2:21-cv-04483 Document 2 Filed 03/08/21 Page 9 of 14 PageID: 23



application should be completed not later than 180 days after

the initial filing of the application, except that a petition

for   a   nonimmigrant   visa    under   section    214(c)    of   the

Immigration and Nationality Act [8 USC §1184(c)] should be

processed not later than 30 days after the filing of the

petition.”



31.   Accordingly, the over four year period in which this

application has been pending is beyond that which Defendant

ALEJANDRO MAYORKAS, Secretary of the Department of Homeland

Security and Defendant TRACY RENAUD, Acting Director of the

United States Citizenship & Immigration Services, reasonably

require to adjudicate it.



32.   This same four year period in which this application has

been pending is beyond that which Defendant CHRISTOPHER WRAY,

Director of the Federal Bureau of Investigation, reasonably

requires to conduct background checks.



33.   The Court has authority under 28 U.S.C. §1361 to compel

an officer or employee of the United States to perform a duty

owed to the Plaintiff.




                                  9
 Case 2:21-cv-04483 Document 2 Filed 03/08/21 Page 10 of 14 PageID: 24



34.   The Court has authority under 5 U.S.C. §706(1) to compel

agency action unlawfully withheld or unreasonably delayed.



35.   Plaintiff    has   exhausted        all    administrative     remedies

available and has determined that no other adequate remedy

exists.


                          Count I.
                      Mandamus Action
28 U.S.C. § 1651, 28 USC § 1361, 8 C.F.R. §103.2(b)(19) and
                  8 C.F.R. §245.2(a)(5)(i)

36.   Plaintiff incorporates all allegations made hereinabove

that are pertinent to this Court.



37.   Defendants are charged with the mandatory responsibility

of administering and implementing the INA.



38.   Defendants    bear    sole    responsibility         for   the    timely

adjudication of the Plaintiff’s Form I-485.



39.   Defendants    have    failed       to    discharge   their    mandated

duties.



40.   As a result, Plaintiff has suffered and continues to

suffer    irreparable      harm    and        damages   entitling      him   to

declaratory, injunctive and other relief.


                                     10
 Case 2:21-cv-04483 Document 2 Filed 03/08/21 Page 11 of 14 PageID: 25




41.   The Plaintiff has exhausted all possible administrative

remedies and there exists no other adequate remedy.



42.   Strong humanitarian factors favor granting of Mandamus

relief.


                          Count II.
               Administrative Procedures Act
 5 U.S.C. §§ 555, 701 et seq., 8 C.F.R. §103.2(b)(19) and 8
                   C.F.R. §245.2(a)(5)(i)

43.   By failing to render a timely decision on Plaintiff’s

application, the Defendants have violated the APA, and this

constitutes agency action that is arbitrary, capricious and

not in accordance with law. The delay in this instant case is

not judicially unmanageable as Defendants failed to achieve

a concrete goal – to adjudicate an immigration application

and violated the APA provision to do so within a reasonable

time. 5 U.S.C. § 555(b).      This Court has power under 5 U.S.C.

§ 706(1)   to   compel   agency   to   perform   “action   unlawfully

withheld or unreasonably delayed.”



                          Count III.
                   Declaratory Judgment Act
      28 U.S.C. § 2201, 8 C.F.R. §103.2(b)(18), 8 C.F.R.
          §103.2(b)(19) and 8 C.F.R. §245.2(a)(5)(i)




                                  11
 Case 2:21-cv-04483 Document 2 Filed 03/08/21 Page 12 of 14 PageID: 26



44.   The     Plaintiff    incorporates    all    allegations       made

hereinabove that are pertinent to this Court.



45.   The Plaintiff contends that Defendants’ actions and

decisions relating to delays in the adjudication of the

Plaintiff’s Form I-485, violate the INA and the applicable

regulations,      are     arbitrary,   capricious,     and    seek       a

declaration to that effect under 28 U.S.C. § 2201.



46.   The Defendants have failed to discharge their mandated

official duties.



47.   As a result, Plaintiff has suffered and continues to

suffer      irreparable   harm   and   damages   entitling    him     to

declaratory, injunctive and other relief.



                             Count IV.
                    Equal Access to Justice Act
                5 U.S.C. § 504 and 28 U.S.C. § 2412


48.   Plaintiff incorporates all allegations made hereinabove

that are pertinent to this Court.




                                  12
 Case 2:21-cv-04483 Document 2 Filed 03/08/21 Page 13 of 14 PageID: 27



49.     If he prevails, Plaintiff will seek attorney’s fees and

costs under the Equal Access to Justice Act (“EAJA”), as

amended, 5 U.S.C. § 504 and 28 U.S.C. § 2412.



                               Count V.
                           Prayer for Relief


        WHEREFORE,   Plaintiff    respectfully      prays   that    the

honorable Court grant the following relief:

   i.        Assume jurisdiction over this cause;

  ii.        Declare that the Defendants’ failure to act is

             illegal,   arbitrary,     capricious    and    abuse   of

             discretion;

 iii.        Compel Defendants and those acting under them to

             perform their duty and adjudicate Plaintiff’s Form

             I-485 expeditiously and within a reasonable time;

  iv.        Grant attorneys fees and costs of court;

   v.        Grant such other and further relief this Court

             deems just and appropriate.


                                   Respectfully submitted,


                                   /S/ Yi Zhao.
Dated:       New York, NY
             March 3, 2021




                                  13
 Case 2:21-cv-04483 Document 2 Filed 03/08/21 Page 14 of 14 PageID: 28




VERIFICATION

Pursuant to 28 U.S.C. § 2242, the undersigned certifies under
the penalty of perjury that he has reviewed the foregoing
petition/complaint and that the facts stated therein
concerning Petitioner/Plaintiff are true and correct.
____________



s/Yi Zhao, Esq.




                                  14
